¶34 (concurring in part/dissenting in part) — I concur with the majority that the State’s notice for discretionary review was timely, that the rights guaranteed by RCW 10.77.020(3) are broader than the constitutional right against self-incrimination under the fifth amendment to the United States Constitution, and that Leemah Carneh did not waive his right to present evidence of insanity by asserting his rights under this statute. However, I would hold that the State cannot comment on Carneh’s assertion of that right because such a comment necessarily infers that Carneh is withholding information—information that RCW 10.77.020(3) specifically privileges him not to pro*291duce. Because the majority sanctions the State’s improper commentary on Carneh’s assertion of his statutory right to remain silent, I must dissent.
Sanders, J.
*291¶35 The majority claims “[t]he State will not refer to his silence for the purposes of leading the jury to infer sanity,” and that “[a]ny natural tendency for the jury to infer sanity from Carneh’s silence can be cured by a limiting instruction.” Majority at 288. The majority identifies, but does not discuss, analogous cases where we have forbidden the State to comment on a defendant’s exercise of either statutory or constitutional privileges not to speak. Majority at 289. The majority distinguishes these cases only by restating its assertion that the State “seeks to refer to the defendant’s silence only for the purpose of explaining why the State’s experts were unable to form an opinion as to Carneh’s sanity at the time of the crimes.” Majority at 289. But the majority ignores the inescapable conclusion from the cases cited: allowing the State to comment on defendant’s exercise of his right to remain silent necessarily incites the jury to infer guilt.
¶36 It is generally a violation of due process for the State to introduce evidence at trial that a defendant exercised his or her constitutional right to remain silent. See Doyle v. Ohio, 426 U.S. 610, 619, 96 S. Ct. 2240, 49 L. Ed. 2d 91 (1976); State v. Fricks, 91 Wn.2d 391, 395-96, 588 P.2d 1328 (1979). This court has applied the same general rule to a defendant’s exercise of a statutory right. See, e.g., State v. Charlton, 90 Wn.2d 657, 664-65, 585 P.2d 142 (1978) (holding State’s improper comment on defendant’s exercise of marital privilege under RCW 5.60.060(1) was reversible error); State v. Tanner, 54 Wn.2d 535, 538, 341 P.2d 869 (1959) (same); State v. Swan, 25 Wn.2d 319, 327, 171 P.2d 222 (1946) (same, although marital privilege was codified under different statute); State v. McGinty, 14 Wn.2d 71, 78-80, 126 P.2d 1086 (1942) (same); Sumpter v. Nat’l Grocery Co., 194 Wash. 598, 602-05, 78 P.2d 1087 (1938) (recognizing defendant may not comment on plaintiff’s exercise of physician-patient privilege).
*292f 37 In Charlton this court likened the statutory marital privilege to the constitutional privilege against self-incrimination and stated:
The reasoning which sustains both the prohibition against comment upon the constitutional privilege, as well as this statutory privilege, is that the State cannot and will not be permitted to put forward an inference of guilt, which necessarily flows from an imputation that the accused has suppressed or is withholding evidence, when by statute or constitution he simply is not compelled to produce the evidence.
Charlton, 90 Wn.2d at 662 (emphasis added). That same reasoning applies here with equal force.
¶38 This court acknowledged in Charlton that an inference of guilt “necessarily flows” from the State’s commenting on the assertion of a statutory privilege. Permitting the State to comment at trial on Carneh’s decision to exercise his statutory right to refuse to answer incriminating questions during the State’s sanity evaluation undermines the right itself and substantially defeats the purpose of the statute.
¶39 We should reverse the trial court’s decision permitting the State to introduce evidence at trial that Carneh exercised his right under RCW 10.77.020(3) and refused to answer incriminating questions during the State’s sanity evaluation.
¶40 Because the majority allows State comments which, under our case law, necessarily imply guilt, I respectfully dissent.
Alexander, C.J., and Johnson, J., concur with Sanders, J.
Reconsideration denied March 10, 2005.